          Case 1:21-cv-03154-RA Document 14 Filed 04/19/21 Page 1 of 3

                                                                  USDC-SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
                                                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK
                                                                  DATE FILED: 04/19/2021
GRAN SABANA CORPORATION N.V.,

                       Plaintiff,                       Civ. Action No: 21 Civ. 03154 (RA)

               v.                                            ORDER FOR PRELIMINARY
                                                           INJUNCTION AND EXPEDITED
MITCHELL H. KOSSOFF,                                              DISCOVERY
                       Defendant.

       WHEREAS, upon the application of Plaintiff Gran Sabana Corporation N.V. (“Gran

Sabana”), by its counsel, Pillsbury Winthrop Shaw Pittman LLP, the Declarations of Giorgio

Angelini and Carolina A. Fornos, dated April 12, 2021, and the Complaint and Memorandum of

Law annexed thereto, this Court found on April 14, 2021 (ECF No. 11) (the “April 14 Order”)

sufficient cause to issue a temporary restraining order, restraining the Defendant Mr. Mitchell H.

Kossoff (“Kossoff”) from the following actions pending a preliminary injunction hearing:

       (1) Using any bank accounts owned or controlled by him at J.P. Morgan Chase Bank,

           Valley National Bank, and Signature Bank, including any other bank accounts that may

           contain the Escrow Funds or evidence of where the Escrow Funds were transferred;

       (2) Transferring, dissipating or otherwise disposing of any of his assets or Gran Sabana’s

           Escrow Funds wherever they are located and whether directly or indirectly controlled

           by Kossoff at this time.

       WHEREAS, pursuant to the April 14 Order, this Court found good cause to grant Gran

Sabana’s request for expedited discovery and further grant Gran Sabana’s request to issue

subpoenas for production of documents and testimony;

       WHEREAS, a hearing was held on April 16, 2021, and the Court having made findings of

fact and law read into the record that:
          Case 1:21-cv-03154-RA Document 14 Filed 04/19/21 Page 2 of 3




   (1) Service of process of the Complaint and all related filings on Kossoff was proper;

   (2) Gran Sabana has established a likelihood of success on the merits with respect to its claims

       for breach of contract, breach of fiduciary duty, conversion, unjust enrichment, and legal

       malpractice;

   (3) Gran Sabana has established irreparable harm because there is evidence that any judgment

       obtained by Gran Sabana in this action against Kossoff will be uncollectible. See Quantum

       Corporate Funding, Ltd. v. Assist You Home Health Care Servs. of Va., 144 F. Supp. 2d

       241 (S.D.N.Y. 2001); and

   (4) The balance of the equities tips in Gran Sabana’s favor because any injunction will merely

       require Kossoff to perform his legal duties, while Gran Sabana faces irreparable harm

       absent the issuance of an injunction; and

   (5) An injunction would not disserve the public interest.

       NOW, THEREFORE, IN LIGHT OF THE FOREGOING, IT IS HEREBY

ORDERED that, sufficient cause having been shown, pending the disposition of this action,

Kossoff shall be preliminarily enjoined as follows:

   (1) Enjoining Kosoff’s use of any bank accounts owned or controlled by him at Chase
       Bank, Valley Bank, and Signature Bank which may contain the Escrow Funds or
       evidence of where the Escrow Funds were transferred;

   (2) Enjoining Kossoff from transferring, dissipating or otherwise disposing of any of
       his assets or Gran Sabana’s Escrow Funds wherever they are located and whether
       directly or indirectly controlled by Kossoff at this time.

       ORDERED that, sufficient cause having been shown, pending the disposition of this action,

bank accounts owned or controlled by Kossoff at J.P. Morgan Chase Bank, Valley National Bank,

Signature Bank, or any other bank which may contain the Escrow Funds or evidence of where the

Escrow Funds were transferred, be frozen, except for Kossoff PLLC accounts;



                                                   2
          Case 1:21-cv-03154-RA Document 14 Filed 04/19/21 Page 3 of 3




       ORDERED that, Plaintiff having shown good cause for seeking expedited discovery under

the circumstances of this case, see Ayyash v. Bank Al-Madina, 233 F.R.D. 325, 327 (S.D.N.Y.

2005), Gran Sabana’s request for limited expedited discovery pursuant to Fed. R. Civ. P. 26(d) is

GRANTED, and Gran Sabana is permitted to issue:

              a. Subpoenas to J.P. Morgan Chase Bank, Valley National Bank, and Signature

                  Bank for the purpose of identifying all accounts owned or controlled by Kossoff

                  and obtaining bank records of those accounts, including but not limited to,

                  records of wire transfers to or from Kossoff’s accounts from 2018 to the present

                  and identification of any assets Kossoff may have to satisfy a judgment;

              b. To the extent the subpoena responses to the aforementioned banks identify

                  additional accounts or locations of assets, supplemental subpoenas to trace the

                  funds or assets;

              c. Subpoena to Julia McNally, bookkeeper at Kossoff, PLLC, for testimony

                  relating to the current location of escrow funds.

       ORDERED, that Gran Sabana is not required to provide an undertaking in support of this

preliminary injunction.

       Plaintiff shall file an update on the status of this litigation no later than May 19, 2021.

DATED: New York, New York

ISSUED: April 19, 2021
                                      ______________________________________________
                                            Ronnie Abrams
                                            United States District Judge




                                                  3
